Citation Nr: 1342606	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a heart disorder.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960 and October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO.  

In February 2010, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In May 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In a July 2010 rating decision, the RO granted service connection and assigned a noncompensable rating for bilateral hearing loss, effective on April 9, 2008.  In a June 2012 rating decision, the RO assigned a 10 percent rating for bilateral hearing loss, effective on May 7, 2012.  

In a March 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for tinnitus, effective on April 9, 2008.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records that have not been considered by the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he has a heart disorder that is related to service.  

The case was afforded a VA heart opinion in June 2011.  Following a review of the claims file and medical history, the examiner stated that there was no heart condition diagnosed at the time of his service, and subsequently, his cardiac evaluation did not reveal any evidence of heart disease.  Neither an examination nor testing was conducted by the examiner.  

The Veteran testified in May 2012 that he had problems with his heart during service and had the same symptoms since service.  He further testified that he was told that his right heart valve was not functioning properly.  His representative indicated that the Veteran might also have angina.  

The VA treatment records show that grade I diastolic dysfunction was revealed by a two-dimensional echocardiography (2D echo) in April 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that an examination and clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any heart disorder that may be present.

As the claims file indicates that the Veteran receives ongoing treatment from VA, the RO should obtain and associate with the claims file all outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so he can identify any healthcare provider who has treated him for a heart disorder.  After securing any necessary authorization, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable to a heart disorder. 

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and etiology of any heart disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and assertions.  

The examiner should identify all current heart disorders, to include any manifested by angina and grade I diastolic dysfunction.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder had its clinical onset during the Veteran's service or otherwise is due to an event or incident of service.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


